UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
TINA SCOTT-HARRIS,

                        Plaintiff,                    1:18-cv-1085
                                                      (GLS/CFH)
                  v.

NYS DEPT. OF HEALTH,

                        Defendant.
APPEARANCES:                              OF COUNSEL:

FOR THE PLAINTIFF:
TINA SCOTT-HARRIS
Plaintiff
Pro Se
617 5th Ave.
Troy, NY 12182

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to the court following a Report-

Recommendation and Order by Magistrate Judge Christian F. Hummel

duly filed on November 9, 2018. (Dkt. No. 4.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Report-Recommendation and Order for clear error, it is hereby

       ORDERED that the Report-Recommendation and Order (Dkt. No. 4)

is ADOPTED in its entirety; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED. With

respect to plaintiff’s request for monetary damages against defendant NYS

Dept. of Health, dismissal is WITH PREJUDICE; however, plaintiff may file

an amended complaint, as set forth in the Report-Recommendation and

Order, within thirty (30) days of the date of this Order; and it is further

      ORDERED that, if plaintiff files an amended complaint within the time

allotted, it shall be referred to the Magistrate Judge for review; and it is

further

      ORDERED that, if plaintiff fails to file an amended complaint in the

time allotted, the Clerk is directed to close the case without further order of

the court; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

December 11, 2018
Albany, New York


                                        2
